UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

MANUEL GARCIA BRACAMONTE,

                        Petitioner,            18 Civ. 166 (HBP)

       -against-                               OPINION
                                               AND ORDER
BARBARA VON BLANCKENSEE,

                        Respondent.

-----------------------------------x



              PITMAN, United States Magistrate Judge:


I.    Introduction


              By a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241, petitioner seeks an Order directing respondent

to apply a credit of approximately three and one-half months

against his sentence.      All parties have consented to my exercis-

ing plenary jurisdiction pursuant to 28 U.S.C. § 636(c).            For the

reasons set forth below, the petition is denied.


II.   Facts


              On or about November 20, 1986, the Sheriff's Office for

Los Angeles, California arrested petitioner for violating the

conditions of his parole (Declaration of Bryan Erickson, dated

Mar. 19, 2018      (Docket Item ("D.I.") 21)   ("Erickson Deel.")    9iJ   4)

Petitioner's state parole was revoked on March 11, 1983, and a

sentence of six-months imprisonment was imposed (Erickson Deel. 9il
4).   As a result of subsequently filed additional charges, the

California Department of Corrections Parole Board conducted a

rehearing (Erickson Deel.      1   4).   The Parole Board then imposed a

12-month sentence, to run from the date of petitioner's November

20, 1986 arrest    (Erickson Deel.       1   4).

                  While petitioner was in state custody on the

parole violation charges, the United States District Court for

the Central District of California issued a writ of habeas corpus

ad proseguendum directing that petitioner be brought into federal

custody to be sentenced on charges of bank robbery, use of a

firearm in connection with a crime of violence and related

charges (Erickson Deel.    1   5 and Ex. C thereto).      On June 22,

1987, petitioner was sentenced by the Honorable William D.

Keller, United States District Judge, to an aggregate sentence of

25 years imprisonment and five years probation on the bank

robbery and related charges (Erickson Deel.         1   5 and Ex. C

thereto).   Petitioner was returned to state custody on July 2,

1987, and after completing his state sentence for violating the

conditions of his parole, he was transferred back to federal

custody on November 19, 1987 to commence serving the 25-year

sentence imposed by Judge Keller (Erickson Deel.           1   5).

            Petitioner escaped from federal custody on or about

April 22, 1989 and was re-arrested on or about May 22, 1989

(Erickson Deel. Ex. D).        While he was a fugitive, petitioner


                                         2
committed another bank robbery; petitioner pleaded guilty to

charges arising out of this second robbery and was sentenced on

November 14, 1989 to an additional 20-year sentence to run

consecutively to the sentence previously imposed by Judge Keller

(Erickson Deel.     ~   6 and Ex. E thereto).

            Petitioner remains in custody pursuant to the sentence

imposed for the second bank robbery in 1989.

            Petitioner claims that the United States Bureau of

Prisons ("BOP") erred by failing to apply a credit against

petitioner's sentence for the period between March 20, 1987 and

July 2, 1987 when he was in federal custody pursuant to a writ of

habeas corpus ad prosequendum.

            Petitioner has never utilized the BOP's administrative

grievance procedure to assert his claim (Erickson Deel.           ~    10).


III.   Analysis


            "A writ of habeas corpus under§ 2241 is available to a

federal prisoner who does not challenge the legality of his

sentence, but challenges instead its execution subsequent to his

conviction."      Carmona v. United States Bureau of Prisons, 243

F.3d 629, 632     (2d Cir. 2001), citing Chambers v. United States,

106 F. 3d 472, 474-75 (2d Cir. 1997) ; Kingsley v. Bureau of

Prisons,   937 F.2d 26,    30 n.   5   (2d Cir.l99l); accord Smith v.

Federal Bureau of Prisons, 11 Civ. 8825          (RJS) (FM), 2013 WL


                                        3
2252967 at *3      (S.D.N.Y. May 23, 2013)   (Sullivan, D.J., adopting

the Report    &   Recommendation of Maas, M.J.); see also Poindexter

v. Nash, 333 F.3d 372, 377 (2d Cir.2003)       ("Under   §   2241, a

prisoner may challenge the          . calculations by the      [BOP] of the

credit to be given for other periods of detention."           (citations

and internal quotation marks omitted)).        Where, as here, consecu-

tive sentences have been imposed on the petitioner, a federal

court has subject matter jurisdiction to hear a challenge to the

execution of any of the sentences, even expired ones, so long as

petitioner remains in custody on any one of the sentences imposed

upon him.    Garlotte v. Fordice, 511 U.S. 39 (1995); accord United

States v. Gordils, 117 F.3d 99, 103       (2d Cir. 1997).

             Respondent first claims that the petition should be

denied because petitioner has failed to exhaust his administra-

tive remedies.      Respondent is correct; a prisoner must exhaust

available administrative remedies before seeking relief pursuant

to Section 2241.      Carmona v. United States Bureau of Prisons,

supra, 243 F.3d at 634; Guida v. Nelson, 603 F.2d 261, 262             (2d

Cir. 1979); Washington v. United States, 05-cr-558           (NG), 2016 WL

11448326 at *l (E.D.N.Y. Dec. 23, 2016)       (Gershon, D.J.) Smith v.

Federal Bureau of Prisons, supra, 2013 WL 2252967 at *3; Caminero

v. Bureau of Prisons, 06-CV-03254        (JBW), 2007 WL 1695158 at* 1

(E.D.N.Y. June 12, 2007)      (Weinstein, D.J.); United States v.




                                     4
Wusebio, 04 Cr. 607 (LAP), 2007 WL 582745 at *2        (S.D.N.Y. Feb.

21, 2007)    (Preska, D.J.).

             As explained by the Supreme Court in Sester v. United

States, 566 U.S. 231, 244      (2012):

              [A federal prisoner] is free to urge the Bureau [or
             Prisons] to credit his time served in state court based
             on the District Court's judgment that the federal
             sentence run concurrently with the state sentence for
             the new drug charges.   If the Bureau initially declines
             to do so, he may raise his claim through the Bureau's
             Administrative Remedy Program.   See 28 CFR § 542.10 et
             seq. (2011). And if that does not work, he may seek a
             writ of habeas corpus.   See 28 U.S.C. § 2241.

             A court may excuse a petitioner's failure to comply

with the exhaustion requirement "if (1) available remedies

provide no genuine opportunity for adequate relief,        (2)   irrepara-

ble injury may occur without immediate judicial relief,          ( 3)

administrative appeal would be futile,    [or]   (4)   in certain

instances, a plaintiff had raised a substantial constitutional

question."     Beharry v. Ashcroft, 329 F.3d 51, 62     (2d Cir. 2003)

Petitioner does not claim that any of these exceptions are

applicable here, and, based on my review of the petition, it does

not appear that any are applicable.

             Because petitioner has not exhausted his available

administrative remedies, his petition is denied.

             Alternatively, even if petitioner had exhausted his

administrative remedies, his petition would have to be denied

because it lacks merit.


                                     5
             Title 18, United States Code, Section 3585 provides:

             §   3585. Calculation of a term of imprisonment

             (a) Commencement of sentence.    A sentence to a term
             of imprisonment commences on the date the defendant is
             received in custody awaiting transportation to, or
             arrives voluntarily to commence service of sentence at,
             the official detention facility at which the sentence
             is to be served.

             (b) Credit for prior custody. -- A defendant shall be
             given credit toward the service of a term of imprison-
             ment for any time he has spent in official detention
             prior to the date the sentence commences --

                   (1) as a result of the offense for which the sen-
                   tence was imposed; or

                   (2) as a result of any other charge for which the
                   defendant was arrested after the commission of the
                   offense for which the sentence was imposed;

             that has not been credited against another sentence.

Under the plain language of the statute, petitioner is not

entitled to credit against his federal sentence for the period

from March 20 through July 2, 1987 because that time was credited

against his state sentence.         United States v. Fermin, 252 F.3d

102, 108 n.10      (2d Cir. 2001)   ("The Bureau of Prisons could not

credit Fermin for the time he had already served because it was

credited against another sentence -- the state parole violation

    • II )




             It is well settled that a federal inmate who was

serving a state sentence when he was brought into federal custody

pursuant to a writ of habeas corpus ad proseguendum is not

entitled to credit against his federal sentence for the time

                                       6
spent in federal custody pursuant to the writ if that time is

credited against his state sentence.              As explained in United

States v. Smith, 812 F. Supp. 368, 370              (E.D.N.Y. 1993):          "A

federal sentence does not begin to run                   . when a defendant is

produced for prosecution in federal court pursuant to a federal

writ of habeas corpus ad proseguendum.              Rather, the state retains

primary jurisdiction over the prisoner, and federal custody

commences only when the state authorities relinquish the prisoner

on satisfaction of the state obligation."               Accord Phillips v.

Hufford, 13 Civ. 998       (ALC), 2014 WL 3871195 at *2           (S.D.N.Y. Aug.

6, 2014   (A. Carter, D.J.); United States v. Sanchez-Abreu, 09 Cr.

657 (RMB), 2011 WL 1453814 at *2              (S.D.N.Y. Apr. 14, 2011)

(Berman, D.J.); Simmons v. Federal, Prison Employees, of the

Federal Bureau of Prisons, 639 F. Supp. 2d 402, 405                  (S.D.N.Y.

2009)   (Marrero, D.J.); Mitchell v. Killian, 08 Civ. 2373

(LAP) (DF) , 2 0 0 9 WL 7 4 5170 5 at * 3 ( S . D. N. Y. Apr. 13 , 2 0 0 9)    (Report

&   Recommendation)    (Freeman, M.J.), adopted in pertinent part,

2011 WL 710612     (S.D.N.Y. Feb. 25, 2011)          (Preska, D.J.); United

States v. Ravello, CR-02-1327 (CPS), 2008 WL 2097395 at *3

(E.D.N.Y. May 19, 2008); United States v. Wusebio, supra, 2007 WL

582745 at *2; Rosario v. United States, 02 Civ. 3360                  (HB), 2004

WL 439386 at *5 (S.D.N.Y. Mar. 9, 2004)              (Baer, D.J.); see also

United States v.      Fermin,   supra,    252 F.3d 102,      108 n.10    (" [A]

defendant held at a federal detention facility is not 'in cus-


                                          7
tody' for the purposes of§ 3585(a) when he is produced through a

writ of habeas corpus ad prosequendum.    11
                                               ).   Thus, because peti-

tioner received credit against his state sentence for the time he

spent in federal custody from March 20 through July 2, 1987, he

is not entitled to credit against his federal sentence for this

period.


IV.   Conclusion


            Accordingly, for all the foregoing reasons, peti-

tioner's application for a writ of habeas corpus is denied in all

respects.    The Clerk of Court is respectfully requested to mark

this matter closed.

Dated:    New York, New York
          March 26, 2019

                                       SO ORDERED




                                       HENRY PifMAN
                                       United States Magistrate Judge

Copy mailed to:

Mr. Manuel Garcia Bracamonte
Reg. No. 85824-012
FCI Otisville
Federal Correctional Institution
P.O. Box 1000
Otisville, New York 10963


Copy transmitted to:

Counsel for Respondent

                                   8
